 

EXHIBIT 10.1

 

HARVARD APPARATUS REGENERATIVE TECHNOLOGY, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT

 

WHEREAS, Harvard Apparatus Regenerative Technology, Inc., a Delaware
corporation, entered into an Employment Agreement (“Agreement”) with Saverio
LaFrancesca, M.D. on April 8, 2014; and

 

WHEREAS, the parties desire to amend such Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to the following, effective
immediately:

 

1.                  Amendment - Section 8(d)(i). Section 8(d)(i) of the
Agreement is hereby amended and restated as follows:

 

“(i) the Company shall pay Employee an amount equal to the sum of (A) Employee’s
Average Base Salary and (B) Employee’s Average Incentive Compensation (the
“Severance Amount”). The Severance Amount shall be paid in cash in a single lump
sum payment. For purposes of this Agreement, “Average Base Salary” shall mean
the greater of (X) the average of the annual Base Salary received by Employee
during the three (3) immediately preceding complete fiscal years or such fewer
number of complete fiscal years as Employee may have been employed by the
Company or (Y) the amount of Base Salary for the immediately prior fiscal
year. For purposes of this Agreement, “Average Incentive Compensation” shall
mean the average of the annual cash incentive compensation under Subparagraph
3(a) received by Employee for the three (3) immediately preceding fiscal years
or such fewer number of complete fiscal years as Employee may have been employed
by the Company or the amount of cash incentive compensation for the prior fiscal
year, whichever is higher. In no event shall “Average Incentive Compensation”
include any sign-on bonus, retention bonus or any other special
bonus. Notwithstanding the foregoing, if the Employee breaches any of the
provisions contained in Paragraphs 4 and 5 of this Agreement, all payments of
the Severance Amount shall immediately cease and the entire Severance Amount
shall be forfeited and become repayable to the Company to the extent
paid. Furthermore, in the event Employee terminates his employment for Good
Reason as provided in Subparagraph 7(e), he shall be entitled to the Severance
Amount only if he provides the Notice of Termination provided for in
Subparagraph 7(f) within thirty (30) days after he has complied with the Good
Reason Process; and”

 

2.                  Amendment - Section 9(a)(i). Section 9(a)(i) of the
Agreement is hereby amended and restated as follows:

 

“(i) In lieu of any amounts otherwise payable pursuant to Subparagraph 8(d)(i),
the Company shall pay Employee a single lump sum in cash equal to the sum of
(A) Employee’s current or most recent annual Base Salary plus (B) Employee’s
most recent annual cash incentive compensation under Subparagraph 3(a) for the
most recent fiscal year, excluding any sign-on bonus, retention bonus or any
other special bonus;”

 

3.                   Counterparts. This agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

[signatures on following page]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of
this 24th day of March, 2016.

 

HARVARD APPARATUS REGENERATIVE TECHNOLOGY, INC.         By: /s/ James McGorry  
Name: James McGorry   Title: Chief Executive Officer         EXECUTIVE        
/s/ Saverio LaFrancesca   Saverio LaFrancesca, M.D., individually  

 



 

 